—Judgment, Supreme *62Court, Bronx County (William Donnino, J.), rendered July 7, 1995, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
Defendant’s claim that his plea of guilty was involuntary because the court failed to advise him of a potential affirmative defense is unpreserved for appellate review since defendant failed to make a motion to withdraw the plea or to vacate the conviction. The exception to the preservation requirement does not apply since defendant’s allocution did not cast significant doubt upon his guilt (see, People v Toxey, 86 NY2d 725). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.